Vanderburgh, J.
It is admitted that the plaintiff purchased of defendant a ticket entitling him to be carried as a passenger, with his personal baggage, as alleged in the complaint. The evidence on plaintiff’s behalf tended to prove that he came by. rail from Port Huron, where his trunk containing his baggage was checked, and where he last saw it, by way of Chicago; and at the latter place he was given another check therefor by the Chicago & Northwestern Eailway Company, on whose road he came to St. Paul. At the Union Depot, at the latter place, he exchanged the cheek of the Northwestern Company for the local check of the defendant over its road to Grove City, in this state, where the defendant tendered to him a trunk not his own, to which was attached a duplicate of the check last received by him. The trains of the defendant enter and depart from the Union Depot, where it has no separate place or facilities' for handling baggage, but all the baggage received or delivered there by the defendant is handled by the depot company, to which the business is intrusted by the defendant; and that company checks the baggage, makes exchanges of checks thereon as may be required, using the cheeks of the defendant, which are furnished for such purposes. Upon this evidence a prima facie case was* made for the plaintiff.
1. The depot company must be considered the agent of the defendant in the premises, and the latter is presumptively bound by its acts.
2. The baggage check is in the nature of a receipt, and is evidence •of the délivery, ownership, and identity of the baggage. Hickox v. Naugatuck R. Co., 31 Conn. 281, (83 Am. Dec. 143.) The check received by plaintiff at Port Huron was prima facie evidence that the carrier received and had possession of his trunk. Upon the first exchange at Chicago, the check there received by the plaintiff was prima facie evidence that his trunk had passed under the control of the Northwestern Eailway Company, and, upon the next exchange for the check of the defendant, a like presumption arose in his favor against the defendant. This method of doing business is adopted by public carriers *426for the purpose of facilitating the transfer of baggage, and for the convenience of the passenger, and devolves the care of his baggage upon the agents of the several Jines of road over which he takes a continuous passage, and is intended to relieve him from such care. The burden, therefore, rested upon the defendant to show that the mistake was not its own; or, in other words, that it received from the connecting road the same trunk which it tendered to the plaintiff. Thomp. Carr. 514; Davis v. Michigan Southern, etc., R. Co., 22 Ill. 278, (74 Am. Dec. 151.)
Judgment reversed, and case remanded for trial.